DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on February 25, 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed October 26, 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
Claim 5 has been canceled. Claims 1-4, 8, 12, 16-20, 22 and 26-28 are pending and are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 12, 16-20, 22 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Takanobu et al. JP2015/047125A, published 3/16/2015 (hereinafter Takanobu, reference of record) in view of Vunjak et al. WO 2015/031376A1. Published 3/5/2015 (hereinafter Vunjak, reference of record). This rejection is maintained for the same reasons as outlined in the office action mailed on October 26, 2020. A reply to applicant’s arguments is found below.
Claim 1 describes method of treating a wound of a subject comprising the sequential administration of exogenous M1 macrophages and exogenous M2 macrophages to said wound, wherein (a) said M2 macrophages are administered from 2 to 14 days, inclusive, following administration of said M1 macrophages; or (b) said M2 macrophages are administered from 2 to 7 days, inclusive, following administration of said M1 macrophages; or (c) said M2 macrophages are administered from 3 to 4 days, inclusive, following administration of said M1 macrophages. Claim 2 defines the wound as refractory. Claim 3 describes the wound as chronic. Claim 4 describes the wound as a diabetic ulcer. Claim 8 describes the method of claim 1, wherein said administration comprises at least one of: (a) said administration of exogenous M1 macrophages is divided into at least two sequential administrations, (b) said administration of exogenous M2 macrophages is divided into at least two sequential administrations; (c) said administration of exogenous M2 macrophages comprises administration of M2a macrophages followed by administration of M2c macrophages; and (d) said administration of exogenous M2 macrophages comprises administration of M2c macrophages followed by administration of M2a macrophages. Claim 12 describes the method of claim 1, wherein said M1 macrophages and said M2 macrophages are independently autologous or allogeneic. Claim 16 defines the M2 macrophages as M2a macrophages. Claim 17 defines the M2 macrophages as M2c macrophages. Claim 18 defines the subject as being a mammal. Claim 19 describes the subject as being human. Claim 20 describes the M1 macrophages as being administered topically or via injection to the site of the wound. Claim 22 describes the M2. Claim 26 describes administering M2 macrophages following said M1 macrophages to the subject. Claim 27 
Takanobu teaches a method for treating wounds comprising administering exogenous M1 macrophages and exogenous M2 macrophages (Takanobu, pg 4, para 11). Takanobu describes different possible embodiments of the wound as being “refractory” (Takanobu, pg 4 and 10), “chronic” (Takanobu, pg 11) and a diabetic ulcer (Takanobu, pg 11). Takanobu describes possible administration routes including topical (Takanobu, pg 8) and injection (Takanobu, pg 8 and 11). Takanobu describes this as a therapeutic treatment for mammals such as humans (Takanobu, pg 5). Takanobu describes the isolation and use of M1 and M2 monocytes derived from donors (allogenic) and patients (autologous) (Takanobu, pg 5 and 4, respectively). Although Takanobu describes administering exogenous M1 and M2 macrophages, Takanobu does not describe the specific administration regiment of M1 and M2 macrophages described in claims 1 and that M1 and M2 administration may be divided into at least two further subsequent administration steps as recited in claim 8.  Takanobu also does not expressly describe the administration regime described in claims 26-29. 
Vunjak describes the sequential promotion of endogenous M1 and M2 macrophage phenotypes as an effective means to increase tissue vascularization of an implanted scaffold (Vunjak, pg 13 and example 5 pg 68). Vunjak describes that exposure to only M1 cytokines has been shown to cause inflammation and exposure to only M2 cytokines (including subsets M2a and M2c) has been shown to causes fibrous encapsulation and promote angiogenesis (Vunjak, para 1, pg 13). Vunjak describes how the sequential exposure of M1 macrophages followed by M2 macrophages can result in improved vascularization (Vunjak, para 1 and 4, pg 13). Vunjak describes this as a therapeutic solution for tissue damage or wounds (Vunjak, para 2, pg 51). Vunjak describes further embodiments wherein M1 response is followed by M2a, M2c or combinations thereof (Vunjak, para 4, pg 17). This is described in detail in examples 2-5 of the disclosure (Vunjak, pg 58-70). Vunjak describes administering the compounds daily, 
It would have been prima facie obvious to one of ordinary skill in the art to combine the treatment methods outlined by Takanobu using exogenous M1 and M2 macrophages with the sequential administration regiment outlined by Vunjak. Vunjak’s disclosure makes it clear than sequential wound exposure to M1 followed by M2 macrophages results in synergistic inflammatory and angiogenic properties that facilitate wound healing. Furthermore, Vunjak’s disclosure describe all combinations covered in the instant claims involving M1, M2, M2a and M2c outlined in claim 8 as well as the administration regiment outlined in newly amended claim 1. One skilled in the art would immediately recognize the synergistic benefits of using a sequential administration regiment from Vunjak’s disclosure and would find it prima facie obvious to apply it to the treatment method outlined by Takanobu. One would have motivation to do so in order to improve angiogenesis, inflammation and overall wound healing. Furthermore, both Takanobu and Vunjak are in the same field of endeavor, are both focused on using M1/M2 macrophages for wound healing, and both describe both topical and injection administration routes and would therefore have a reasonable expectation of success. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.


Response to Traversal
Applicant traverses the instant rejection by arguing that Takanobu does not teach or suggest any particular interval between administrations of the M2 and M1 macrophages. Applicant argues that these deficiencies are not rectified by the inclusion of the teachings of Vunjak, who teaches the promotion of host macrophages using scaffolds which are embedded with cytokines. Applicant cites dependent claims 12-14 to argue that although Vunjak describes scaffolds comprising cells, Vunjak does not claim monocytes or macrophages as cells within these scaffolds, rather citing 38 other cell types. 
These arguments have been fully considered but are not found convincing. Patents are relevant as prior art for all they contain and alternative embodiments constitute prior art, see MPEP2123. Although it is granted that Vunjak discloses embodiments wherein host macrophages are activated using scaffolds with embedded cytokines, this only represents one narrow embodiment from the disclosure of Vunjak. Vunjak demonstrates that exposure to only M1 cytokines has been shown to cause inflammation and exposure to only M2 cytokines (including subsets M2a and M2c) has been shown to causes fibrous encapsulation and promote angiogenesis (Vunjak, para 1, pg 13). Vunjak describes how the sequential exposure of M1 macrophages followed by M2 macrophages can result in improved vascularization (Vunjak, para 1 and 4, pg 13). Takanobu expressly teaches administering exogenous M1 macrophages and exogenous M2 macrophages (Takanobu, pg 4, para 11). Therefore, it is argued that one of ordinary skill would combine the treatment methods outlined by Takanobu using exogenous M1 and M2 macrophages with the sequential administration regiment outlined by Vunjak. 
Applicant further argues that Vunjak does not disclose the administration regiment as presently claimed. Applicant states that the disclosed “daily, weekly or biweekly” administration taught by Vunjak describes M1/M2 phenotype switching of host macrophage optionally in the presence of a cell type of interest and not exogenous macrophage administration. Applicant states that example 8 and Pg 52 para 
These arguments have been fully considered but are not found convincing. Example 8 demonstrates that the synergistic benefits of sequential M1 and M2 activation were known in the art. Example 8 of Vunjak’s disclosure characterizes the macrophage phenotype transition over the course of 1 to 6 days, wherein different M1 and M2 combinations were investigated (Vunjak, pg 72-75). Taken together, Vunjak’s characterization study and the broad disclosure of “daily, weekly, or biweekly” administration fully describe the administration regiment outlined in newly amended claim 1. Vunjak describes administration routes including both topical and via injection (Vunjak, pg 53 and pg 41, respectively). Furthermore, Vunjak’s disclosure describe all combinations covered in the instant claims involving M1, M2, M2a and M2c outlined in claim 8 as well as the administration regiment outlined in newly amended claim 1. One skilled in the art would immediately recognize the synergistic benefits of using a sequential administration regiment from Vunjak’s disclosure and would find it prima facie obvious to apply it to the treatment method outlined by Takanobu using exogenous macrophages. One would have motivation to do so in order to improve angiogenesis, inflammation and overall wound healing. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        Art Unit 1633